EXHIBIT 2
                                    Arsenic   Arsenic
                                    (total,   (inorganic,   Lead Cadmium Mercury Perchlorate
                   1
    Product Name                    ppb)      ppb)          (ppb) (ppb)  (ppb)   (ppb)
    Oats & Quinoa Baby Cereal
    Organic Whole Grains with
    Iron - Sitting baby             10.2      --2            0.9       12.4    < 0.14    2.4
    Oatmeal Baby Cereal, Clearly
    Crafted - Organic Whole
    Grains - for sitting baby       6.3       --            < 0.5       10     < 0.14    1.6
    Organic Infant Formula with
    Iron, Milk Based Powder - 0-
    12 months                       < 4.5     --             3.7      < 1.1   < 0.286      --
    Organics Sweet Potatoes -
    Stage 1                         5.8       --             1.5         1    < 0.142      --
    Organics Sweet Potatoes -
    Stage 1                         6         --             2.2        0.8    < 0.14      --
    Sweet Potatoes - Stage 1
                                    27.5      29               2        1.6   < 0.141      --
    Organic Pears - Stage 1
                                    7.4       --               1        0.8   < 0.138      --
    Clearly Crafted Prunes
    Organic Baby Food, 1, 4+
    months                          < 2.1     --               2      < 0.5   < 0.136      --
    Simple Combos Apples,
    Spinach & Kale - 2              3         --             4.3        4.9    0.182     3.7
    Apples, Sweet Potatoes &
    Granola Clearly Crafted
    Organic Baby Food – 2           3.6       --             5.2        1.5   < 0.142      --
    Superfood Puffs - Apple &
    Broccoli Organic Grain Snack
    - for crawling baby             266       83             8.2        11       2.16   < 3.2
    Superfood Puffs Organic Grain
    Snack - Sweet Potato & Carrot   295       91             3.7       12.2      1.94      --
    Organic Rice Cakes Puffed
    Rice Snack – Apple              455       47             1.7        5.4      3.18   < 3.2
    Organic Teethers Blueberry &
    Purple Carrot - Sitting baby    67        --               6        8.2      2.26      --




1
    HEALTHY BABIES BRIGHT FUTURES, What’s In My Baby’s Food?,
https://www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf (hereinafter, “Healthy Babies Bright
Futures Report”)
2
    “--”indicates that analysis was not performed by Healthy Babies Bright Futures.
